Case 1:20-cv-05917-ENV-RLM Document 1 Filed 12/04/20 Page 1 of 22 PageID #: 1




THE ROSEN LAW FIRM, P.A.
Phillip Kim, Esq. (PK 9384)
Laurence M. Rosen, Esq. (LR 5733)
275 Madison Ave., 40th Floor
New York, New York 10016
Telephone: (212) 686-1060
Fax: (212) 202-3827
Email: pkim@rosenlegal.com
        lrosen@rosenlegal.com

Counsel for Plaintiff

                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF NEW YORK

 NEIL DARISH, Individually and on                     Case No:
 behalf of all others similarly situated,
                                                      CLASS ACTION COMPLAINT FOR
         Plaintiff,                                   VIOLATIONS OF THE FEDERAL
                                                      SECURITIES LAWS
         v.
                                                      JURY TRIAL DEMANDED
 NORTHERN DYNASTY MINERALS LTD.,
 RONALD WILLIAM THIESSEN, MARK C.
 PETERS, MARCHAND SNYMAN, and TOM
 COLLIER,

         Defendants.


        Plaintiff Neil Darish (“Plaintiff”), individually and on behalf of all other persons

similarly situated, by Plaintiff’s undersigned attorneys, alleges the following based upon

personal knowledge as to Plaintiff and Plaintiff’s own acts, and upon information and belief as

to all other matters based on the investigation conducted by and through Plaintiff’s attorneys,

which included, among other things, a review of public filings by Northern Dynasty Minerals

Ltd. (“Northern Dynasty” or the “Company”), as well as media and analyst reports about the

Company and Company press releases. Plaintiff believes that substantial additional evidentiary

support will exist for the allegations set forth herein.



                                                  1
Case 1:20-cv-05917-ENV-RLM Document 1 Filed 12/04/20 Page 2 of 22 PageID #: 2




                                  NATURE OF THE ACTION

1.     This is a federal securities class action on behalf of a class consisting of all persons and

entities other than Defendants who purchased the publicly traded securities of Northern Dynasty

from December 21, 2017 through November 25, 2020, both dates inclusive (the “Class Period”).

Plaintiff seeks to recover compensable damages caused by Defendants’ violations of the federal

securities laws and to pursue remedies under Sections 10(b) and 20(a) of the Securities

Exchange Act of 1934 (the “Exchange Act”) and Rule 10b-5 promulgated thereunder.

                                 JURISDICTION AND VENUE

2.     The claims asserted herein arise under and pursuant to Sections 10(b) and 20(a) of the

Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by the

SEC (17 C.F.R. § 240.10b-5).

3.     This Court has jurisdiction over the subject matter of this action pursuant to 28 U.S.C. §

1331, and Section 27 of the Exchange Act (15 U.S.C. §78aa).

4.     Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b) and Section 27

of the Exchange Act (15 U.S.C. § 78aa(c)) as the alleged misstatements entered and the

subsequent damages took place in this judicial district.

5.     In connection with the acts, conduct and other wrongs alleged in this complaint,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

including but not limited to, the United States mails, interstate telephone communications and

the facilities of the national securities exchange.

                                             PARTIES
6.     Plaintiff, as set forth in the accompanying Certification, purchased Northern Dynasty’s

securities at artificially inflated prices during the Class Period and was damaged upon the

revelation of the alleged corrective disclosure.

                                                   2
Case 1:20-cv-05917-ENV-RLM Document 1 Filed 12/04/20 Page 3 of 22 PageID #: 3




7.     Defendant Northern Dynasty engages in the exploration of mineral properties in the

United States. Its principal mineral property is the Pebble copper-gold-molybdenum project

comprising 2,402 mineral claims that covers an area of approximately 417 square miles located

in southwest Alaska (the “Pebble Project”). Northern Dynasty is incorporated in British

Columbia, Canada with its principal executive offices located at 15th Floor, 1040 West Georgia

Street, Vancouver, British Columbia, Canada V6E 4H1. The Company’s securities are traded on

New York Stock Exchange (“NYSE”) under the ticker symbol “NAK.”

8.     Defendant Ronald William Thiessen (“Thiessen”) has served as Northern Dynasty’s

Chief Executive Officer (“CEO”), President, and Director throughout the Class Period.

9.     Defendant Mark C. Peters (“Peters”) has served as Northern Dynasty’s Chief Financial

Officer (“CFO”) since April 2019.

10.    Defendant Marchand Snyman (“Snyman”) served as Northern Dynasty’s Chief Financial

Officer (“CFO”) from August 2008 until April 2019.

11.    Defendant Tom Collier (“Collier”) served as CEO of Pebble Partnership Limited, a

subsidiary of the Company, until September 23, 2020.

12.    Defendants Thiessen, Peters, Synman, and Collier are sometimes referred to herein as

the “Individual Defendants.”

13.    Each of the Individual Defendants:

              (a)    directly participated in the management of the Company;

              (b)    was directly involved in the day-to-day operations of the Company at the

                     highest levels;

              (c)    was privy to confidential proprietary information concerning the

                     Company and its business and operations;



                                              3
Case 1:20-cv-05917-ENV-RLM Document 1 Filed 12/04/20 Page 4 of 22 PageID #: 4




                (d)     was directly or indirectly involved in drafting, producing, reviewing

                        and/or disseminating the false and misleading statements and information

                        alleged herein;

                (e)     was directly or indirectly involved in the oversight or implementation of

                        the Company’s internal controls;

                (f)     was aware of or recklessly disregarded the fact that the false and

                        misleading statements were being issued concerning the Company;

                        and/or

                (g)     approved or ratified these statements in violation of the federal securities

                        laws.

14.     Northern Dynasty is liable for the acts of the Individual Defendants and its employees

under the doctrine of respondeat superior and common law principles of agency because all of

the wrongful acts complained of herein were carried out within the scope of their employment.

15.     The scienter of the Individual Defendants and other employees and agents of the

Company is similarly imputed to Northern Dynasty under respondeat superior and agency

principles.

16.     Defendants Northern Dynasty and the Individual Defendants are collectively referred to

herein as “Defendants.”

                                SUBSTANTIVE ALLEGATIONS
                                 Materially False and Misleading
                            Statements Issued During the Class Period

17.     On December 21, 2017, Northern Dynasty announced in a press release that it was

submitting a permit application to the U.S. Army Corps of Engineers (“USACE”) for the Pebble

Project, stating, in relevant part:



                                                 4
Case 1:20-cv-05917-ENV-RLM Document 1 Filed 12/04/20 Page 5 of 22 PageID #: 5




      December 21, 2017 Vancouver– Northern Dynasty Minerals Ltd. (TSX: NDM;
      NYSE MKT: NAK) ("Northern Dynasty" or the "Company") announces that its
      wholly-owned US-based subsidiary Pebble Limited Partnership (the "Pebble
      Partnership") has finalized documentation and will file for a US Clean Water Act
      404 permit with the US Army Corps of Engineers on Friday, December 22,
      thereby initiating federal and state permitting for the Pebble Project under the
      National Environmental Policy Act ("NEPA").

                                        *      *       *

      "The project design we're taking into permitting includes a substantially reduced
      development footprint and meaningful new environmental safeguards that
      respond directly to the priorities and concerns we've heard from stakeholders in
      Alaska. Not only are we confident that Pebble as currently envisaged will secure
      development permits from federal, state and local regulatory agencies, we are
      confident it will co-exist with the world class fisheries of Bristol Bay and earn the
      support of the people of the region and the state."

      Thiessen added, "Pebble continues to gain positive momentum, and we will have
      more progress milestones to announce in 2018."

      Development Highlights

      Under the development scenario the Pebble Partnership will submit for federal
      and state permitting on December 22, 2017:

         •   The footprint of Pebble's major mine facilities (pit, tailings storage
             facility) will be substantially smaller than previous planning iterations, at
             approximately 5.9 square miles;
         •   There will be no primary mine operations in the Upper Talarik watershed,
             minimizing the project's environmental footprint and addressing
             stakeholder concerns related to potential impacts on local salmon
             productivity;
         •   The Tailing Storage Facility ("TSF") will incorporate a more conservative
             design, including enhanced buttresses, greater slope angles and an
             improved factor of safety;
         •   Potentially acid generating tailings will be separated from other tailings
             and stored in a lined TSF. All tailings storage will be consolidated in a
             single drainage-area (the North Fork Koktuli);
         •   The mine plan does not include permanent waste rock piles, significantly
             reducing risks associated with water quality;
         •   Cyanide will not be used in the mineral recovery process at Pebble. (While
             cyanide is used safely in Alaska and around the world to enhance gold
             recoveries, Pebble has taken a decision not to employ it in direct response
             to stakeholder concerns);



                                               5
Case 1:20-cv-05917-ENV-RLM Document 1 Filed 12/04/20 Page 6 of 22 PageID #: 6




             •   A new ferry route across Iliamna Lake will be evaluated in order to
                 minimize road construction, stream crossings, bridges and culverts, as well
                 as the proposed mine's impact on local wetlands; and
             •   The mine will be designed to withstand the greatest possible seismicity
                 predicted by science.

       Community Benefits

       Anticipated benefits associated with the Pebble Project include:

             •   During mine operations, estimated annual payments to the Lake &
                 Peninsula Borough will be $19-21 million; estimated annual payments to
                 the State of Alaska will be $49-66 million per year;

             •   Total direct and indirect jobs created for Alaskans during mine operations
                 will be 1,500-2,000;

             •   The Pebble Partnership will advance a revenue sharing plan to enhance
                 local and regional financial benefits associated with development of
                 Pebble;

             •   The project will align with State of Alaska public priorities by facilitating
                 the development of low-cost energy for rural communities;

             •   The Pebble Partnership will work with local commercial fishing interests
                 on ways to help with non-Pebble related challenges associated with price
                 and run variability, and the decline of local participation in the fishery;
                 and

             •   The Pebble Partnership will advance a business development and
                 mentoring initiative to ensure that Alaska Native village corporations are
                 ready to compete for construction and operations-phase contracts.

       18.       On January 18, 2018, Northern Dynasty provided an update on the Pebble

Project’s permit application via a press release, stating, in pertinent part, the following:

       January 29, 2018 Vancouver- Northern Dynasty Minerals Ltd. (TSX: NDM;
       NYSE MKT: NAK) ("Northern Dynasty" or the "Company") confirms the
       Environmental Impact Statement ("EIS") permitting process for Southwest
       Alaska's Pebble Project continues to advance under the guidance of lead federal
       agency, the US Army Corps of Engineers (the "Corps").

                                           *       *      *




                                                  6
Case 1:20-cv-05917-ENV-RLM Document 1 Filed 12/04/20 Page 7 of 22 PageID #: 7




       Thiessen said Northern Dynasty believes EPA Administrator Scott Pruitt's
       announcement will have no effect on the process or outcome of regulatory
       permitting for the Pebble Project. "Nothing has changed," he said, noting that the
       EIS process initiated by the Corps earlier this month will continue to proceed
       efficiently and that no new environmental regulations or process steps have been
       introduced.

       "We expect the permitting process for Pebble to advance expeditiously over the
       next few years, and that a draft and final EIS will be completed upon which final
       permitting decisions for the Pebble Project will be made," Thiessen said.
       "Ultimately, we believe the Pebble EIS will describe a project that protects clean
       water and the world-class fisheries of Bristol Bay, and presents the opportunity
       for substantial economic benefits for the people of the region and the state. We'd
       encourage all Alaskans and all interested stakeholders to participate fully in the
       thorough, objective and rigorous review of the Pebble Project."

       19.     On March 29, 2018, the Company filed with the Canadian Securities Exchange

Audited Financial Statements for the period ended December 31, 2017 (the “2017 Financials”).

The 2017 Financials contained signed certifications by Defendants Thiessen and Snyman

attesting to the accuracy of the financial statements and the disclosure of all fraud.

       20.     The 2017 Financials stated the following concerning the Pebble Project’s

permitting:

       As a result of the joint settlement, the Group through the Pebble Partnership, filed
       documentation for a CWA 404 permit with the US Army Corps of
       Engineers ("USACE") on December 22, 2017, thereby initiating federal and
       state permitting for the Pebble Project under the National Environmental
       Protection Act ("NEPA") which documentation was accepted as complete by the
       USACE in January 2018.

       21.     Included with the 2017 Financials were a Management’s Discussion and

Analysis, which stated the following concerning the Pebble Project, in pertinent part:


       Following four years of construction activity, the proposed Pebble mine will
       operate for a period of 20 years.

                                          *       *       *




                                                 7
Case 1:20-cv-05917-ENV-RLM Document 1 Filed 12/04/20 Page 8 of 22 PageID #: 8




       The development proposed in Pebble’s Project Description is substantially
       smaller than previous iterations, and presents significant new environmental
       safeguards, including:

       •a development footprint less than half the size previously envisaged;

       •the consolidation of most major site infrastructure in a single drainage (the North
       Fork Koktuli), and the absence of any primary mine operations in the Upper
       Talarik drainage;

       •a more conservative Tailings Storage Facility ("TSF") design, including
       enhanced buttresses, flatter slope angles and an improved factor of safety;

       •separation of potentially acid generating ("PAG") tailings from non-PAG bulk
       tailings for storage in a fully-lined TSF;

       •no permanent waste rock piles; and

       •no secondary gold recovery plant (no cyanide usage).

       22.     On April 1, 2019, the Company filed with the Canadian Securities Exchange

Audited Financial Statements for the period ended December 31, 2018 (the “2018 Financials”).

The 2018 Financials contained signed certifications by Defendants Thiessen and Snyman

attesting to the accuracy of the financial statements and the disclosure of all fraud.

       23.     The 2018 Financials stated the following concerning the Pebble Project’s

permitting:


       The Group through the Pebble Partnership initiated federal and state permitting
       for the Pebble Project under the National Environmental Protection Act, by filing
       documentation for a Clean Water Act 404 permit with the US Army Corps of
       Engineers ("USACE") in December 2017. The USACE published a draft
       Environmental Impact Statement("DEIS") in February 2019 and is facilitating a
       formal consultation and public comment process with respect to the DEIS from
       March 1 through May 30, 2019.

       24.     Included with the 2018 Financials were a Management’s Discussion and

Analysis, which stated the following concerning the Pebble Project, in pertinent part:




                                                 8
Case 1:20-cv-05917-ENV-RLM Document 1 Filed 12/04/20 Page 9 of 22 PageID #: 9




       In the latter part of 2017, a project design based on a smaller mine concept was
       developed for the Pebble Project, as described in the Project Description which is
       part of the application for a CWA404 permit. The CWA404 permit application
       was submitted to the USACE on December 22, 2017, initiating federal permitting
       for the Pebble Project under NEPA. From April to August 2018, the Pebble
       Project was advanced through the Scoping Phase (including a public comment
       period) of the EIS process, with the resulting Scoping Document released by
       USACE on August 31, 2018. USACE released the Draft EIS on February 20,
       2019.The Draft EIS envisages the project developed as an open pit mine and
       processing facility with supporting infrastructure, a significantly smaller
       development footprint than previously envisaged, and other additional
       environmental safeguards as described in the Project Description. It assesses the
       access route described in the Project Description as well as other alternatives.

                                        *      *       *

       Following four years of construction activity, the proposed Pebble mine will
       operate for a period of 20 years as a conventional drill-blast-shovel operation.

                                        *      *       *

       In response to stakeholder concerns, the footprint of the proposed development in
       the updated Project Description is substantially smaller than previously envisaged.
       The current mine plan proposal consolidates most major site infrastructure in a
       single drainage, and includes other new environmental safeguards:

       •a more conservative Tailings Storage Facility ("TSF") design, including
       enhanced buttresses, flatter slope angles and an improved factor of safety;

       •separation of potentially acid generating ("PAG") tailings from non-PAG bulk
       tailings for storage in a fully-lined TSF;

       •co-storage of PAG waste rock within the PAG TSF and transfer of the PAG
       tailings and waste rock to the open pit at closure;

       •no permanent waste rock piles; and

       •no cyanide usage.

       25.        On October 28, 2019, the Company reported that Pebble Partnership Limited

CEO Tom Collier had appeared before a US Congressional Committee and Infrastructure’s

Subcommittee on Water Resources and the Environment to the Pebble Project, stating, in

pertinent part:

                                               9
Case 1:20-cv-05917-ENV-RLM Document 1 Filed 12/04/20 Page 10 of 22 PageID #: 10




        October 28, 2019 Vancouver – Northern Dynasty Minerals Ltd. (TSX: NDM;
        NYSE American: NAK) (“Northern Dynasty” or the “Company”) reports that on
        October 23, 2019, Pebble Limited Partnership (“Pebble Partnership” or “PLP”)
        CEO Tom Collier appeared before the US Congressional Committee on
        Transportation and Infrastructure’s Subcommittee on Water Resources and the
        Environment to discuss recent advances by the Pebble Project through the federal
        Environmental Impact Statement (“EIS”) permitting process.

         Collier said the Democrat-controlled committee invited six Pebble critics to
        appear as witnesses at the hearing, including paid activists and consultants, as
        well as himself. The CEO of Northern Dynasty’s 100%-owned US subsidiary said
        it is clear that sworn opponents of the project are alarmed at the steady progress
        Pebble continues to make toward a Final EIS and Record of Decision (“ROD”)
        from the US Army Corps of Engineers (“the Corps”).

        26.     On March 30, 2020, the Company filed with the Canadian Securities Exchange

 Audited Financial Statements for the period ended December 31, 2019 (the “2019 Financials”).

 The 2019 Financials contained signed certifications by Defendants Thiessen and Peters attesting

 to the accuracy of the financial statements and the disclosure of all fraud.

        27.     The 2019 Financials stated the following concerning the Pebble Project’s

 permitting:

        The Group through the Pebble Partnership initiated federal and state permitting
        for the Pebble Project under the National Environmental Protection Act
        ("NEPA"), by filing documentation for a Clean Water Act ("CWA") 404 permit
        with the US Army Corps of Engineers ("USACE") in December 2017. The
        USACE published a draft Environmental Impact Statement ("Draft EIS") in
        February 2019 and completed a 120-day public comment period on the Draft EIS
        on July 2, 2019. On July 30, 2019, the US Environmental Protection Agency
        announced that it has taken action to withdraw a Proposed Determination
        initiated under Section 404(c) of the CWA in 2014, which attempted to pre-
        emptively veto the Pebble Project before it received an objective, scientific
        regulatory review under NEPA.

 28.    Included with the 2019 Financials were a Management’s Discussion and Analysis, which

 stated the following concerning the Pebble Project, in pertinent part:


        Following four years of construction activity, the proposed Pebble mine will
        operate for a period of 20 years as a conventional drill-blast-shovel operation.

                                                 10
Case 1:20-cv-05917-ENV-RLM Document 1 Filed 12/04/20 Page 11 of 22 PageID #: 11




                                        *       *      *

        In response to stakeholder concerns, the current mine plan proposal has a smaller
        footprint, consolidating major site infrastructure in a single drainage. Other new
        environmental safeguards include:

        •a more conservative Tailings Storage Facility ("TSF") design, including
        enhanced buttresses, flatter slope angles and an improved factor of safety;

        •separation of potentially acid generating ("PAG") tailings from non-PAG bulk
        tailings for storage in a fully-lined TSF;

        •co-storage of PAG waste rock within the PAG TSF and transfer of the PAG
        tailings and waste rock to the open pit at closure;

        •no permanent waste rock piles; and

        •no cyanide usage.

                                        *       *      *

        During the fourth quarter, the Company advanced its Compensatory Mitigation
        Plan for the Pebble Project to address impacts to wetlands as required by the
        Clean Water Act. This plan was submitted to the USACE subsequent to quarter
        end. Five projects were delineated –sewer system improvements in three
        communities near the project, removal of marine debris, which poses hazards to
        wildlife along the beach near the site of the proposed port at Amakdedori, and
        culvert upgrades to remove Pacific salmon fish passage barriers.

        29.    The statements referenced in ¶¶16-28 above were materially false and/or

 misleading because they misrepresented and failed to disclose the following adverse facts

 pertaining to the Company’s business, operational and financial results, which were known to

 Defendants or recklessly disregarded by them. Specifically, Defendants made false and/or

 misleading statements and/or failed to disclose that: (1) the Company’s Pebble Project was

 contrary to Clean Water Act guidelines and to the public interest; (2) the Company planned that

 the Pebble Project would be larger in duration and scope than conveyed to the public; (3) as a

 result, the Company’s permit applications for the Pebble Project would be denied by the U.S.



                                               11
Case 1:20-cv-05917-ENV-RLM Document 1 Filed 12/04/20 Page 12 of 22 PageID #: 12




 Army Corps of Engineers; and (4) as a result, Defendants’ public statements were materially

 false and/or misleading at all relevant times.

                                     THE TRUTH EMERGES

        30.     On August 24, 2020, the U.S. Army released a statement concerning the Pebble

 Project, stating that it would result in “significant degradation of the environment and would

 likely result in significant adverse effects on the aquatic system or human environment.” The

 U.S. Army further found that “the project, as currently proposed, cannot be permitted under

 section 404 of the Clean Water Act.” The U.S. Army requested that the Company submit a

 mitigation plan in response to this finding.

        31.     On this news, Northern Dynasty’s stock price fell $0.55 per share, or 37.9%, to

 close at $0.90 per share on August 24, 2020.

        32.     On September 21, 2020, the Environmental Investigation Agency (EIA) released

 a recording between investigators and Company executives that demonstrated that Northern

 Dynasty, contrary to previous public statements, actually planned to build a mine that would last

 up to 180 years. The EIA’s press release stated, in relevant part:

        Washington DC — Today the Washington DC-based non-profit the
        Environmental Investigation Agency (EIA) released recordings of conversations
        between EIA investigators and executives of Pebble Limited Partnership and
        Northern Dynasty Minerals (Pebble), the companies behind the contested Pebble
        Mine project in Alaska. The recordings, which EIA has dubbed “The Pebble
        Tapes,” reveal Pebble’s plans to build a large and long-lived mine at the
        headwaters of Bristol Bay in western Alaska.

        The tapes also reveal Pebble’s apparent plans to use the infrastructure included
        in its mine plan to open up other expansive swathes of western Alaska to
        mining, including through the activation of the Donlin Mine, a project that
        already has federal permits and could become economically viable overnight if
        the Pebble project is approved.

        Tom Collier, the CEO of Pebble Limited Partnership, and Ronald Thiessen, the
        president and CEO of Northern Dynasty, of which Pebble is a wholly-owned

                                                  12
Case 1:20-cv-05917-ENV-RLM Document 1 Filed 12/04/20 Page 13 of 22 PageID #: 13




       subsidiary, spoke with EIA investigators during August and September after the
       investigators expressed interest in investment opportunities related to the Pebble
       project. Their conversations, which were recorded, contain multiple statements
       by Collier and Thiessen that contradict, or in some instances color, previous
       public statements by company executives as well as assertions in official
       company materials that Pebble is intended to be only a small 20-year mine, as
       described in the Clean Water Act permit application for the project.

       Statements made by Collier in the recordings also call into question the
       Congressional testimony he submitted on behalf of Pebble regarding the
       company’s plans for expansion. In October 2019, Collier submitted written
       testimony to the House Subcommittee on Water Resources and the Environment
       stating that, “Pebble has planned a smaller, smarter mine” and that it has “no
       current plans, in its application or in any other way, for expansion.”

       The proposal from Pebble considered in the Environmental Impact Statement
       (EIS) is for an operations phase for the mine that would last for 20 years with a
       daily process rate of 180,000 tons. The EIA recordings capture a different version
       of Pebble’s plans indicating that the company envisions a project with a 180-200
       year mine life, and with expansion after the first 20 years, including an expected
       increase in daily production rates to between 220,000 and 320,000 tons.

       EIA Executive Director Alexander von Bismarck said, “These tapes show that
       potential investors are given an entirely different vision for this massive mine than
       the government and the public. We think that is important information to release.
       The public, and especially the people of Alaska, should know about the scope of a
       project with permanent impacts on one of the most pristine ecosystems on Earth.”

       When asked by investigators if growth of the mine past the scale currently applied
       for would be “unstoppable,” Thiessen simply said “Yes.” Then he explained
       further: “Once you have something like this in production why would you want to
       stop? And even, at the end of the day its footprint is so tiny. If we mined the
       whole valley it’s 25 square miles.” In another conversation, Thiessen asked,
       “Who’s gonna stop a mine that has 180— at a 160,000 metric tons per day, the
       first deposit that we’ve discovered at Pebble – and there will be more – but the
       first one lasts 180 years.”

       In response to a question from EIA about expansion after the first 20 years Collier
       characterized the likelihood of expansion as almost 100%. He also explained how
       the recently-approved “northern corridor route” facilitates expansion, stating:
       “And so now we’re going to be building a northern corridor. We’ll have a slurry
       pipeline as part of it so the concentrate will go down to the coast by pipeline. And
       it makes a lot of things easier for us. It makes expansion much easier.”

       Pebble also told EIA that it plans to submit an application for expansion after the
       permit now being considered by the Army Corps of Engineers, is approved.

                                               13
Case 1:20-cv-05917-ENV-RLM Document 1 Filed 12/04/20 Page 14 of 22 PageID #: 14




         Thiessen confirmed, “during that twenty years, you’re gonna make the application
         to continue for another twenty.”

         Similarly, Thiessen shared with EIA its interest in developing additional mines in
         the area saying, “Now Pebble itself has…425 square miles of mineral claims, and
         so there could be more mines on the Pebble lands over time…We have other sites
         that we’ve drilled into and we have ore-grade mineralization in other areas in that
         425 square miles but we don’t talk about it too much because right now we want
         people to focus on only Pebble…”

         Pebble also confirmed its interest in using the infrastructure that will be put in
         place as part of the Pebble project to facilitate activation of the Donlin mine.
         According to Thiessen, the Donlin mine is economically unviable unless it can
         use the roads and pipelines that will be built by Pebble to export its ore. Thiessen
         explained, “There is another project that’s 175 miles north of Pebble. It’s called
         the Donlin Project… …there is a lot of logic to us joining forces to make a single
         corridor.” Collier also weighed in stating, “if you flip the Pebble switch on, it’s
         likely that you may be also flipping on the Donlin switch.”

         “While the public is told this is a 20-year project, investors are told it will go for
         up to 200 years. While the public is told it will be 5 square miles, investors are
         told that it could spread over the entire valley and literally pave the way for
         other mines, hundreds of miles away,” said von Bismarck.

         The Pebble Tapes cover discussions between EIA investigators and Pebble on a
         number of other topics including: the Alaska Governor, the Army Corps of
         Engineers, the Northern Corridor, Alaska senators, Alaska politics, corporate
         structure, water treatment, Trump Administration and EPA veto.

 33.     On November 25, 2020, Northern Dynasty reported that the U.S. Army Corps of

 Engineers had rejected its permit applications related to the Pebble Project, stating, in relevant

 part:

         VANCOUVER, BC / ACCESSWIRE / November 25, 2020 / Northern Dynasty
         Minerals Ltd. (TSX:NDM) (NYSE American:NAK) ("Northern Dynasty" or the
         "Company") announces that today, its 100%-owned, US-based subsidiary Pebble
         Limited Partnership (the "Pebble Partnership") received formal notification from
         the US Army Corps of Engineers ("USACE") that its application for permits
         under the Clean Water Act and other federal statutes has been denied. The lead
         federal regulator found Pebble's ‘compensatory mitigation plan' as submitted
         earlier this month to be ‘non-compliant', and that the project is ‘not in the public
         interest'.




                                                  14
Case 1:20-cv-05917-ENV-RLM Document 1 Filed 12/04/20 Page 15 of 22 PageID #: 15




 34.    On this news, Northern Dynasty’s stock price fell $0.40 per share, or 50%, to close at

 $0.40 per share on November 25, 2020, damaging investors.

 35.    As a result of Defendants’ wrongful acts and omissions, and the precipitous decline in

 the market value of the Company’s common shares, Plaintiff and other Class members have

 suffered significant losses and damages.

                        PLAINTIFF’S CLASS ACTION ALLEGATIONS
 36.    Plaintiff brings this action as a class action pursuant to Federal Rule of Civil Procedure

 23(a) and (b)(3) on behalf of a class consisting of all persons other than defendants who

 acquired Northern Dynasty securities publicly traded on NYSE during the Class Period, and

 who were damaged thereby (the “Class”). Excluded from the Class are Defendants, the officers

 and directors of Northern Dynasty, members of the Individual Defendants’ immediate families

 and their legal representatives, heirs, successors or assigns and any entity in which Officer or

 Director Defendants have or had a controlling interest.

 37.    The members of the Class are so numerous that joinder of all members is impracticable.

 Throughout the Class Period, Northern Dynasty securities were actively traded on NYSE. While

 the exact number of Class members is unknown to Plaintiff at this time and can be ascertained

 only through appropriate discovery, Plaintiff believes that there are hundreds, if not thousands

 of members in the proposed Class.

 38.    Plaintiff’s claims are typical of the claims of the members of the Class as all members of

 the Class are similarly affected by defendants’ wrongful conduct in violation of federal law that

 is complained of herein.

 39.    Plaintiff will fairly and adequately protect the interests of the members of the Class and

 has retained counsel competent and experienced in class and securities litigation. Plaintiff has

 no interests antagonistic to or in conflict with those of the Class.

                                                  15
Case 1:20-cv-05917-ENV-RLM Document 1 Filed 12/04/20 Page 16 of 22 PageID #: 16




 40.    Common questions of law and fact exist as to all members of the Class and predominate

 over any questions solely affecting individual members of the Class. Among the questions of

 law and fact common to the Class are:

        •      whether the Exchange Act were violated by Defendants’ acts as alleged herein;

        •      whether statements made by Defendants to the investing public during the Class

               Period misrepresented material facts about the financial condition and business

               of Northern Dynasty;

        •      whether Defendants’ public statements to the investing public during the Class

               Period omitted material facts necessary to make the statements made, in light of

               the circumstances under which they were made, not misleading;

        •      whether the Defendants caused Northern Dynasty to issue false and misleading

               filings during the Class Period;

        •      whether Defendants acted knowingly or recklessly in issuing false filings;

        •      whether the prices of Northern Dynasty securities during the Class Period were

               artificially inflated because of the Defendants’ conduct complained of herein;

               and

        •      whether the members of the Class have sustained damages and, if so, what is the

               proper measure of damages.

 41.    A class action is superior to all other available methods for the fair and efficient

 adjudication of this controversy since joinder of all members is impracticable. Furthermore, as

 the damages suffered by individual Class members may be relatively small, the expense and

 burden of individual litigation make it impossible for members of the Class to individually




                                                  16
Case 1:20-cv-05917-ENV-RLM Document 1 Filed 12/04/20 Page 17 of 22 PageID #: 17




 redress the wrongs done to them. There will be no difficulty in the management of this action as

 a class action.

 42.     Plaintiff will rely, in part, upon the presumption of reliance established by the fraud-on-

 the-market doctrine in that:

         •         Northern Dynasty shares met the requirements for listing, and were listed and

                   actively traded on the NYSE, an efficient market;

         •         As a public issuer, Northern Dynasty filed periodic public reports;

         •         Northern Dynasty regularly communicated with public investors via established

                   market communication mechanisms, including through the regular dissemination

                   of press releases via major newswire services and through other wide-ranging

                   public disclosures, such as communications with the financial press and other

                   similar reporting services;

         •         Northern Dynasty’s securities were liquid and traded with moderate to heavy

                   volume during the Class Period; and

         •         Northern Dynasty was followed by a number of securities analysts employed by

                   major brokerage firms who wrote reports that were widely distributed and

                   publicly available.

 43.     Based on the foregoing, the market for Northern Dynasty securities promptly digested

 current information regarding Northern Dynasty from all publicly available sources and

 reflected such information in the prices of the shares, and Plaintiff and the members of the Class

 are entitled to a presumption of reliance upon the integrity of the market.

 44.     Alternatively, Plaintiff and the members of the Class are entitled to the presumption of

 reliance established by the Supreme Court in Affiliated Ute Citizens of the State of Utah v.


                                                   17
Case 1:20-cv-05917-ENV-RLM Document 1 Filed 12/04/20 Page 18 of 22 PageID #: 18




 United States, 406 U.S. 128 (1972), as Defendants omitted material information in their Class

 Period statements in violation of a duty to disclose such information as detailed above.

                                           COUNT I
           For Violations of Section 10(b) And Rule 10b-5 Promulgated Thereunder
                                    Against All Defendants
 45.    Plaintiff repeats and realleges each and every allegation contained above as if fully set
 forth herein.
 46.    This Count is asserted against Defendants is based upon Section 10(b) of the Exchange
 Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder by the SEC.
 47.     During the Class Period, Defendants, individually and in concert, directly or indirectly,

 disseminated or approved the false statements specified above, which they knew or deliberately

 disregarded were misleading in that they contained misrepresentations and failed to disclose

 material facts necessary in order to make the statements made, in light of the circumstances

 under which they were made, not misleading.

 48.    Defendants violated §10(b) of the 1934 Act and Rule 10b-5 in that they:

                 •     employed devices, schemes and artifices to defraud;

                 •     made untrue statements of material facts or omitted to state material facts

                       necessary in order to make the statements made, in light of the

                       circumstances under which they were made, not misleading; or

                 •     engaged in acts, practices and a course of business that operated as a fraud

                       or deceit upon plaintiff and others similarly situated in connection with

                       their purchases of Northern Dynasty securities during the Class Period.

 49.    Defendants acted with scienter in that they knew that the public documents and

 statements issued or disseminated in the name of Northern Dynasty were materially false and

 misleading; knew that such statements or documents would be issued or disseminated to the


                                                18
Case 1:20-cv-05917-ENV-RLM Document 1 Filed 12/04/20 Page 19 of 22 PageID #: 19




 investing public; and knowingly and substantially participated, or acquiesced in the issuance or

 dissemination of such statements or documents as primary violations of the securities laws.

 These defendants by virtue of their receipt of information reflecting the true facts of Northern

 Dynasty, their control over, and/or receipt and/or modification of Northern Dynasty’s allegedly

 materially misleading statements, and/or their associations with the Company which made them

 privy to confidential proprietary information concerning Northern Dynasty, participated in the

 fraudulent scheme alleged herein.

 50.     Individual Defendants, who are the senior officers and/or directors of the Company, had

 actual knowledge of the material omissions and/or the falsity of the material statements set forth

 above, and intended to deceive Plaintiff and the other members of the Class, or, in the

 alternative, acted with reckless disregard for the truth when they failed to ascertain and disclose

 the true facts in the statements made by them or other Northern Dynasty personnel to members

 of the investing public, including Plaintiff and the Class.

 51.    As a result of the foregoing, the market price of Northern Dynasty securities was

 artificially inflated during the Class Period. In ignorance of the falsity of Defendants’

 statements, Plaintiff and the other members of the Class relied on the statements described

 above and/or the integrity of the market price of Northern Dynasty securities during the Class

 Period in purchasing Northern Dynasty securities at prices that were artificially inflated as a

 result of Defendants’ false and misleading statements.

 52.    Had Plaintiff and the other members of the Class been aware that the market price of

 Northern Dynasty securities had been artificially and falsely inflated by Defendants’ misleading

 statements and by the material adverse information which Defendants did not disclose, they




                                                  19
Case 1:20-cv-05917-ENV-RLM Document 1 Filed 12/04/20 Page 20 of 22 PageID #: 20




 would not have purchased Northern Dynasty securities at the artificially inflated prices that they

 did, or at all.

 53.      As a result of the wrongful conduct alleged herein, Plaintiff and other members of the

 Class have suffered damages in an amount to be established at trial.

 54.     By reason of the foregoing, Defendants have violated Section 10(b) of the 1934 Act and

 Rule 10b-5 promulgated thereunder and are liable to the plaintiff and the other members of the

 Class for substantial damages which they suffered in connection with their purchase of Northern

 Dynasty securities during the Class Period.

                                             COUNT II
                          Violations of Section 20(a) of the Exchange Act
                                Against the Individual Defendants
 55.     Plaintiff repeats and realleges each and every allegation contained in the foregoing

 paragraphs as if fully set forth herein.

 56.     During the Class Period, the Individual Defendants participated in the operation and

 management of Northern Dynasty, and conducted and participated, directly and indirectly, in the

 conduct of Northern Dynasty’s business affairs. Because of their senior positions, they knew the

 adverse non-public information about Northern Dynasty’s misstatement of revenue and profit

 and false financial statements.

 57.     As officers and/or directors of a publicly owned company, the Individual Defendants had

 a duty to disseminate accurate and truthful information with respect to Northern Dynasty’s

 financial condition and results of operations, and to correct promptly any public statements

 issued by Northern Dynasty which had become materially false or misleading.

 58.      Because of their positions of control and authority as senior officers, the Individual

 Defendants were able to, and did, control the contents of the various reports, press releases and

 public filings which Northern Dynasty disseminated in the marketplace during the Class Period

                                                20
Case 1:20-cv-05917-ENV-RLM Document 1 Filed 12/04/20 Page 21 of 22 PageID #: 21




 concerning Northern Dynasty’s results of operations. Throughout the Class Period, the

 Individual Defendants exercised their power and authority to cause Northern Dynasty to engage

 in the wrongful acts complained of herein. The Individual Defendants therefore, were

 “controlling persons” of Northern Dynasty within the meaning of Section 20(a) of the Exchange

 Act. In this capacity, they participated in the unlawful conduct alleged which artificially inflated

 the market price of Northern Dynasty securities.

 59.     By reason of the above conduct, the Individual Defendants are liable pursuant to Section

 20(a) of the Exchange Act for the violations committed by Northern Dynasty.

                                     PRAYER FOR RELIEF
         WHEREFORE, plaintiff, on behalf of himself and the Class, prays for judgment and
 relief as follows:
         (a)     declaring this action to be a proper class action, designating plaintiff as Lead

 Plaintiff and certifying plaintiff as a class representative under Rule 23 of the Federal Rules of

 Civil Procedure and designating plaintiff’s counsel as Lead Counsel;

         (b)     awarding damages in favor of plaintiff and the other Class members against all

 defendants, jointly and severally, together with interest thereon;

         awarding plaintiff and the Class reasonable costs and expenses incurred in this action,

 including counsel fees and expert fees; and

         (d)     awarding plaintiff and other members of the Class such other and further relief as

 the Court may deem just and proper.

                                   JURY TRIAL DEMANDED
         Plaintiff hereby demands a trial by jury.




                                                 21
Case 1:20-cv-05917-ENV-RLM Document 1 Filed 12/04/20 Page 22 of 22 PageID #: 22




 Dated: December 4, 2020                   Respectfully submitted,

                                           THE ROSEN LAW FIRM, P.A.

                                           By: /s/Phillip Kim
                                           Phillip Kim, Esq. (PK 9384)
                                           Laurence M. Rosen, Esq. (LR 5733)
                                           275 Madison Avenue, 40th Floor
                                           New York, NY 10016
                                           Telephone: (212) 686-1060
                                           Fax: (212) 202-3827
                                           Email: pkim@rosenlegal.com
                                                   lrosen@rosenlegal.com

                                           Counsel for Plaintiff




                                      22
